Citation Nr: 0409791	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-15 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1954 to December 
1957.  The veteran also reports in a statement dated in June 2003 
that he joined the Army Reserves in the summer of 1977, but the 
claims file does not confirm this information.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana (RO).


FINDINGS OF FACT

1.  In a September 2001 unappealed rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
bilateral hearing loss.

2.  Additional evidence received subsequent to the rating decision 
in 2001 includes private and Veterans Administration medical 
records.

3.  The additional evidence with regard to the veteran's claim to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss was not previously of record and raises a 
reasonable possibility of substantiating the veteran's claim.

4.  The veteran currently has bilateral hearing loss that is 
related to his military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim for entitlement to 
service connection for bilateral hearing loss is new and material 
and the claim, therefore, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).

2.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.385 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  VA has issued regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice of 
what part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In this case, VA notified the 
claimant by a letter dated in December 2001 that VA would obtain 
all service personnel and service medical records, VA medical 
records, and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from his 
private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so that VA 
could request the records on his behalf.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service department 
medical records are on file, and his VA treatment records have 
been associated with the claims file.  The appellant was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised 

what evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  The veteran was 
afforded a VA examination of both ears in October 1989, January 
1990, September 1998, June 2001, and February 2002.  Thus, VA's 
duty to assist has been fulfilled.

The law provides that service connection may be established for 
chronic disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of sensorineural hearing loss, service connection may be 
granted if such disease is manifested in service, or manifested to 
a compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The veteran served on active duty from June 1954 to December 1957.  
A previous claim for service connection for bilateral hearing loss 
was filed in March 2001.  In a September 2001 rating decision, the 
RO denied to reopen the claim of entitlement to service connection 
for bilateral hearing loss finding that, although the veteran was 
treated in service for ear and hearing problems, there was no 
showing of these problems at the time of his separation from 
service.  Although notified of the RO's denial of the claim, the 
veteran did not enter a notice of disagreement with this decision 
within one year of such notice; therefore, the decision was final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The Board therefore holds 
that one issue on appeal is whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for bilateral hearing loss.

A final decision cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
When it is determined that new and material evidence has been 

submitted, VA must reopen a previously denied claim.  See 38 
U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993).  
If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the "new 
and material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  The regulatory changes of the new and 
material evidence requirement, found at 38 C.F.R. § 3.156(a) in 
the VA regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c) (2003).  As the veteran in 
this case filed his claim to reopen the issue of entitlement to 
service connection for bilateral hearing loss in December 2001, 
after the effective date for regulatory change of the new and 
material evidence requirement, the changes to the definition of 
new and material evidence will be applied here.  The revised 
regulation states that new and material evidence is neither 
cumulative nor redundant of evidence already of record at the time 
of the last final denial and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  

In order to be new and material, evidence must be probative as to 
an element that was a specified basis of the prior final 
disallowance.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); see 38 C.F.R. § 3.156.  
The basis of the September 2001 denial of the veteran's claim was 
that the veteran's hearing acuity was essentially normal at the 
time of his service separation examination.

The additional evidence submitted since the 2001 unappealed rating 
decision includes private medical opinions and a VA examination 
report.  These documents 

show bilateral hearing loss, and offer opinions as to the etiology 
of the hearing loss.  New and material evidence having been 
submitted, the veteran's claim for entitlement to service 
connection for bilateral hearing loss has been reopened.

Service medical records show that the veteran was treated for 
sharp pains in both ears and diagnosed with otalgia, or earache, 
due to cold or wind on six separate occasions from October 1954 to 
January 1955.  In January 1955, the veteran was also diagnosed as 
having an infected left membrane.  In November 1955 and December 
1955, the veteran was diagnosed with and treated for fungus 
otitis.

The veteran's hearing was reported as normal at his December 1957 
separation examination, showing "15/15" in both ears upon spoken 
and whispered voice testing.  On the separation audiological 
evaluation in December 1957, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-5
0
LEFT
-10
-10
-10
-10
-10

The veteran claims that his current bilateral hearing disability 
is the result of noise exposure while he was working on aircraft 
engines in the Air Force.  In a statement received in June 2001, 
the veteran asserted that he had worked on the engines for several 
months before being issued earplugs.  Evidence associated with the 
claims file confirms that the veteran served in this capacity.  
The Board acknowledges that the veteran was exposed to acoustic 
trauma while on active service duty.

Private medical records from August 1987 indicate that the veteran 
sought treatment for hearing loss, and was noted to have "slight 
high frequency ear difference."  It was recommended at that time 
that the veteran have yearly audiograms, and possibly be fitted 
for hearing aids.

Hearing disability, for purposes of VA compensation, is 
specifically defined as follows:

For the purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

At a February 2002 VA audiologic examination, the veteran 
complained of not being able to hear high frequency sounds, and 
the audiometric testing showed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
65
65
LEFT
25
20
25
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  The 
results show that the veteran has met the criteria for bilateral 
hearing loss disability as contemplated by 38 C.F.R. § 3.385.

Although the February 2002 VA audiologist diagnosed the veteran as 
having moderate to severe sensorineural hearing loss in both ears, 
the examiner did not provide an opinion as to whether the 
veteran's hearing loss was related to his military service.  In 
January 2003, a VA audiologist submitted an opinion based on the 
February 2002 examination, which stated only that, "[t]he 
separation exam indicates that it is not likely that the current 
hearing acuity is related to his military service."

In a statement dated in January 2002, the veteran's treating 
physician of "several years" wrote that he had reviewed records of 
the veteran's audiometry and hearing tests from the veteran's time 
in service, and noted that the veteran experienced, "a decrease in 
his hearing throughout his stay in the military. . . ."  The 
private doctor then compared these findings with an audiogram done 
of the veteran in his office, and stated that the veteran's 
hearing was "worse at this time."  The private doctor offered 
that, "in my opinion [] [the veteran's] hearing loss is most 
likely related to some of this exposure during his military time 
spent as a mechanic."  Additionally, a different private 
physician, in a New Patient Evaluation dated in November 2002, 
conducted an audiogram and noted that the veteran's hearing loss 
"seems to be worsening over time."  This physician provided the 
opinion that, "[the veteran] apparently has had long-term hearing 
loss, which is most likely related to his noise exposure while in 
the military."

In this case, the service medical records do not show hearing loss 
at any time during the veteran's active service.  The earliest 
medical evidence of hearing loss appears in approximately 1987.  
However, although hearing loss is not shown in service or at 
separation there from, service connection can be established for 
hearing loss if medical evidence shows that it is actually due to 
incidents of service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The evidence of record shows that the veteran was a mechanic on 
large aircraft engines, who was exposed to acoustic trauma.  
Although the VA Medical Center audiologist stated that the 
separation examination showed no hearing loss and therefore the 
veteran's hearing loss was likely not caused in service, the 
private medical opinions, however, have related the veteran's 
current bilateral hearing loss to noise exposure while in service.  
The Board finds that the evidence is at least in equipoise with 
regard to this claim, and therefore, with application of the 
benefit of the doubt doctrine, service connection for bilateral 
hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



